Case 6:17-cr-06017-CJS-JWF Document 241 Filed 11/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES JURY VERDICT
FORM
V. 17-CR-6017
RICHARD LEON WILBERN,
Defendant.
1. COUNT 1

How do you find as to defendant, Richard Leon Wilbern, with respect to credit
union robbery as alleged in Count |

NOT GUILTY GUILTY io

If you find the defendant guilty of Count 1, proceed to part’a’”

a) We the jury find that the allegation that the defendant in
committing such offense, did kill another person, to wit, Raymond
Batzel is

NOT PROVEN PROVEN /

Page 1 of 2
Case 6:17-cr-06017-CJS-JWF Document 241 Filed 11/08/19 Page 2 of 2

STOP AND REPORT YOUR VERDICT

| CERTIFY THE ABOVE VERDICT TO BE TRUE AND ACCURATE.

Dated: November & , 2019 FOREPERSON NAME REDACTED

Page 2 of 2
